DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04-21-2021 has been entered.
Claim 1 is pending.
The substitute specification filed 04-21-2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by De La Fuente et al. (US#2007/0130737).
Regarding claim 1, Fuente discloses a fiberglass casket comprising:
a container body (casket base and casket lid) having an outer material and an interior portion (interior volume defined by the body);
wherein said outer material is formed from fiberglass ([0025], lines 1-9); and
wherein at least a portion of the outer material may be selectively positioned such that at least a portion of the interior portion is exposed, such as when opening the casket lid to expose the interior volume and the deceased therein.
Response to Arguments
Regarding claim 1, the applicant argues the following:
“In this particular case, the Fuente reference teaches that portions of casket may “comprise a plastic composition” and mentions fiberglass in specifying the type of plastics that can be used. This disclosure, however, is insufficient to anticipate the device claimed by Applicant in Claim 1, as presently presented as Fuente’s mere passing reference of fiberglass fails to provide an enabling disclosure. As expressly noted in the MPEP, “mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation.” MPEP 2121.01 (citing Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003)). In this case, nothing in Fuentes or that was articulated in the Office Action demonstrate that the public was in possession of the claimed invention prior to Applicant’s filing date.”

In the above argument, the applicant concedes Fuente discloses fiberglass as a material of construction.  The explicit statement of fiberglass in the Fuente reference ([0025], lines 1-9), combined with its publication date of 06-14-2007, demonstrates that the public was in possession of the claimed invention prior to Applicant’s filing date of 07-02-2019.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677